            Case 1:18-cv-02082-TFH Document 8 Filed 10/29/18 Page 1 of 3



                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF DISTRICT OF COLUMBIA

ROY STEWART MOORE and                             )
KAYLA MOORE,                                      )
                                                  )
            Plaintiffs,                           )
                                                  )
v.                                                )   Case No. 1:18-cv-02082
                                                  )
SACHA NOAM BARON COHEN,                           )
SHOWTIME NETWORKS, INC., and                      )
CBS CORPORATION,                                  )
                                                  )
            Defendants.                           )


                MOTION TO ADMIT RACHEL F. STROM PRO HAC VICE

       NOW COMES Eric J. Feder, an attorney admitted to the Bar of this Court and in good

standing, and respectfully moves for the admission of Rachel Strom, pro hac vice, as counsel for

Defendants Sacha Noam Baron Cohen, Showtime Networks Inc., and CBS Corporation in this

proceeding. As grounds therefore, Movant states:

       1.       Ms. Strom is a member in good standing of the Bar of the State of New York and

 the Commonwealth of Massachusetts. She is also admitted to practice before the Northern,

 Southern, and Eastern Districts of New York, District of Massachusetts, Northern District of

 Illinois, and the U.S. Court of Appeals for the Second, Fourth, and Eleventh Circuit.

       2.       Ms. Strom is not currently and has never previously been the subject of any

 disciplinary action by any state or federal bar association or administrative agency.

       3.       Movant is satisfied that Ms. Strom possesses the character and skills required of a

 member of the Bar of this Court.
         Case 1:18-cv-02082-TFH Document 8 Filed 10/29/18 Page 2 of 3



      WHEREFORE, Movant requests admission of Rachel F. Strom pro hac vice as

representative of Defendants Sacha Noam Baron Cohen, Showtime Networks Inc., and CBS

Corporation in this proceeding.

      Dated this 29th day of October, 2018.

                                          Respectfully submitted,

                                                  /s/ Eric Feder
                                          Eric J. Feder (D.C. Bar No. 996955)
                                          DAVIS WRIGHT TREMAINE LLP
                                          1919 Pennsylvania Avenue, N.W., Suite 800
                                          Washington, D.C. 20006-2401
                                          (202) 973-4200
                                          (202) 973-4499 (fax)
                                          ericfeder@dwt.com
        Case 1:18-cv-02082-TFH Document 8 Filed 10/29/18 Page 3 of 3



                                CERTIFICATE OF SERVICE

     I hereby certify that, on the date below, I caused the foregoing MOTION TO ADMIT

RACHEL F. STROM PRO HAC VICE, DECLARATION OF RACHEL F. STROM, and

PROPOSED ORDER to be served via ECF on the following persons:


     Larry E. Klayman
     Klayman Law Group, P.A.
     7050 W. Palmetto Park Road, #15-287
     Boca Raton, FL 33433
     Email: leklayman@gmail.com




     Dated: October 29, 2018                       /s/ Eric J. Feder
            Case 1:18-cv-02082-TFH Document 8-1 Filed 10/29/18 Page 1 of 2



                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF DISTRICT OF COLUMBIA

ROY STEWART MOORE and                           )
KAYLA MOORE,                                    )
                                                )
             Plaintiffs,                        )
                                                )
v.                                              )   Case No. 1:18-cv-02082
                                                )
SACHA NOAM BARON COHEN,                         )
SHOWTIME NETWORKS, INC., and                    )
CBS CORPORATION,                                )
                                                )
             Defendants.                        )


                       DECLARATION OF RACHEL F. STROM
              IN SUPPORT OF MOTION FOR PRO HAC VICE APPEARANCE

       I, Rachel F. Strom, pursuant to 28 U.S.C. § 1746, hereby declare as follows:

       1.        My full name is Rachel Fan Strom. I am an attorney with law firm of Davis

 Wright Tremaine LLP and I am seeking to appear pro hac vice as a lawyer for Defendants

 Sacha Noam Baron Cohen, Showtime Networks Inc., and CBS Corporation in the above-

 captioned matter pending before the District Court for the District of Columbia.

       2.        My office address is 1251 Avenue of the Americas, 21st Floor, New York, New

 York 10020, and my office telephone number is (212) 489-8230.

       3.        I was admitted to practice law in the State of New York in May 2007 and remain

 licensed and in good standing in New York. My New York licensure/registration number is

 4507703. I was admitted to practice law in the Commonwealth of Massachusetts in February

 2007 and remain licensed and in good standing in Massachusetts.              My Massachusetts

 licensure/registration number is 666319. In addition to the New York and Massachusetts state

 courts, I am admitted to practice and am in good standing in the following courts: the Northern,

 Southern, and Eastern Districts of New York, and the U.S. Court of Appeals for the Second,
Case 1:18-cv-02082-TFH Document 8-1 Filed 10/29/18 Page 2 of 2
          Case 1:18-cv-02082-TFH Document 8-2 Filed 10/29/18 Page 1 of 1



                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF DISTRICT OF COLUMBIA

ROY STEWART MOORE and                          )
KAYLA MOORE,                                   )
                                               )
            Plaintiffs,                        )
                                               )
v.                                             )    Case No. 1:18-cv-02082
                                               )
SACHA NOAM BARON COHEN,                        )
SHOWTIME NETWORKS, INC., and                   )
CBS CORPORATION,                               )
                                               )
            Defendants.                        )


                                    PROPOSED ORDER

        Upon consideration of Defendants’ motion for admission of attorney Rachel F. Strom pro

hac vice, it is

        ORDERED that Defendants’ motion is granted and attorney Rachel F. Strom is granted

admission pro hac vice as counsel for Defendants Sacha Noam Baron Cohen, Showtime

Networks Inc., and CBS Corporation in this proceeding.

        Dated this ___ day of ____________, 2018.



                                           Hon. Thomas F. Hogan
                                           United States District Judge
